I am of the opinion that the rule announced by the Supreme Court of Massachussetts is suported by the better reasoning, and should be followed in this jurisdiction. Both *Page 103 
the plaintiff and the defendant are actors in this action. Each denies that he was negligent, and each alleges that the collision was caused by the negligence of the other. The mere fact that one is designated as the plaintiff and the other as the defendant should make no difference. If the position of the parties were reversed, the issues would not be changed. In order to dispose of the issues raised by the pleadings, two verdicts were necessary. Upon plaintiff's complaint and defendant's answer thereto, the verdict was in favor of the defendant and against the plaintiff, no cause of action. On defendant's cross-complaint or counterclaim and plaintiff's answer thereto, the verdict was in favor of the plaintiff and against the defendant, no cause of action. Thus, neither party may be said to have prevailed in securing any affirmative relief, and each party prevailed in warding off a judgment in favor of the other. The nature of the relief sought by each against the other is identical. To prevail, the plaintiff must establish as a fact that he was free from blame, and that the injury which he sustained was caused by the negligence of the defendant. So, also, in order to prevail, the defendant must establish as a fact that he was free from blame, and that the injury which he sustained was caused by the negligence of the plaintiff. Under the issues raised by the pleadings in the instant case, any one of three results were possible. A money judgment in favor of plaintiff and against the defendant, a money judgment in favor of defendant and against the plaintiff, a judgment that neither was entitled to recover from the other. Obviously, if either party had secured a money judgment against the other, the one securing the judgment would have prevailed; but, as each failed to secure such a judgment, each to that extent was the losing party. There is no reason why a legal contest the same as any other contest may not result in a draw. The result of the litigation in this case was a draw. Costs are allowed only by virtue of statutory provisions, and, as no provision is made by our statute in actions such as this, in case of a draw, the courts *Page 104 
are not authorized in awarding costs. The only party entitled to costs is the party who prevails. When the result of litigation is a draw, there is no prevailing party.
Nor do I see any justification for holding that the plaintiff should be penalized because he was the first to resort to the courts for redress. It is said in the Minnesota decision that if the plaintiff had not begun his action the defendant may not have resorted to the courts for redress. Conceding such to be possible, or even likely, why should that fact affect the question of who should pay costs. There is nothing in the statute which justifies the imposition of costs upon the plaintiff merely because the action was begun by him. The sole test is which party prevailed in the action. To say that one should be required to pay costs merely because he was the first to bring the action would be reading something into the statute which is neither expressed or implied by the language used.
It is further said that it makes no difference how plaintiff's claim is defeated, whether it be by an answer or a cross-complaint or a counterclaim. It may well make considerable difference when it comes to the question of costs. A fee is charged for the filing of the cross-complaint or counterclaim. Not so in the case of filing an answer. When defendant seeks affirmative relief, it may well be, and usually is, necessary to call witnesses, and thus incur costs in establishing the amount of damages which the defendant seeks to recover from the plaintiff. No such costs are incurred where the defendant merely seeks to ward of plaintiff's claim.
I am thus of the opinion that neither the plaintiff nor the defendant should have been awarded costs in the court below, and that the judgment for costs should be reversed, and plaintiff awarded his costs on appeal. *Page 105